DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 12/28/2021 is acknowledged.

Status of Claims
	Claims 1-14 remain pending in the application, with claims 1-10 being examined and claims 11-14 being withdrawn pursuant to the election made in the reply filed 12/28/2021. 

Drawings
The drawings are objected to because it appears that Figure 1B has reference number 120’ to designate the detection unit, however it is stated by page 15 line 8 that the detection unit is reference number 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections
Claim 1 is objected to because of the following informalities: On lines 18-19, it recites “wherein the device is configured to move the respective fluid samples moves from the respective sample injection unit to…” It is suggested to remove “moves” since the inclusion makes the claim unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6 recites “a microfluidic siphon channel” and line 19 recites “respective microfluidic channel”. It is unclear if the microfluidic siphon channel and microfluidic channel are the same thing, are they different channels? 
Claims 3, 5, and 6 also recite a “microfluidic channel” and it is unclear if these are the same microfluidic siphon channel or a different channel. 
For examination it will be interpreted that the microfluidic siphon channel and microfluidic channel are the same thing. 
Claims 2-10 are rejected by virtue of being dependent on a rejected claim. 
Claim 4 is unclear because claim 1 recites “a rotatable platform with a plurality of microfluidic structures” on line 2, is the second detecting unit part of all the microfluidic structures or is it only a part of some of the microfluidic structures? Where are these second detecting units with respect to the plurality of microfluidic structures? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A) in view of Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1).
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4):
	It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3.  
a top layer (upper plate 311 and adhesive film 330) comprising a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample 
	It is understood that the top layer will comprise the upper plate 311 and the adhesive film 330. As such the top layer will have a sample injection unit (port 311a) and a microfluidic siphon channel (microfluidic channel 331a). Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 
the first detection unit (320) coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample; and
	[0102] states that the reaction region 321 on the strip 320 (detection unit) may be one of an antibody, enzyme, protein, or nucleic acid, where the signal generated may be one of color or fluorescence. It is understood that antibodies, enzymes, proteins, or nucleic acids are organic substances.  
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
	As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a (sample injection unit) to inject sample into each chamber 313a ([0086]). 

	[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective first detection unit.
	It is understood that when the antibody, enzyme, protein, or nucleic acid reacts with a specific substance in the sample, a reaction will be indicated by color or fluorescence ([0102]). This is a qualitative analysis. 
	Cho does not teach where a bottom layer including a portion into which the first detection unit is inserted.  
	In the analogous art of discs for holding immunochromatographic strips, Zhou teaches a disc with a base (Zhou; abstract, [0002], [0005]). 
	Specifically, Zhou teaches where a base 1 contains several strip stages 11 with fixing stoppers 12 (Zhou; [0048], [0049], Figure 2). It is seen in Figure 2 that the strip stage 11 and stoppers 12 carry and fix strips, keeping them in central or axial symmetry. 

	The strip stage and stoppers will be a portion where the first detection unit (absorber 320) will be inserted. 
Cho and Zhou do not teach a ruler configured to measure a color developed distance of the color development reaction, 
and the device is configured to provide a quantitative analysis of the fluid samples through measurement of the respective color developed distances. 
	In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify the lower plate of modified Cho such that it has the measuring scale as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
Regarding claim 3, modified Cho further teaches a respective reservoir area (second chamber 313b) connecting each microfluidic channel (331a) with each respective first detection unit (320), wherein the one end of the respective first detection unit (320) is accommodated in the respective reservoir area (313b) (Cho; [0084], Figure 4). 
	It is understood that when assembled, the absorber 320 (detection unit) will be partially accommodated within the same space as second chamber 313b (reservoir area), see Figure 4 of Cho. 
Regarding claim 5, modified Cho teaches the device according to claim 3. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by: 
		a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic channel (331a);
		a second rotation of the rotatable platform so that the fluid sample moved to each respective microfluidic channel (331a) is moved to the respective reservoir area (313b); and 
		stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the first detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 5. 
	Regarding claim 6, modified Cho teaches the device according to claim 5. Modified Cho further teaches wherein each microfluidic channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310).
	It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
	Regarding claim 7, modified Cho teaches the device according to claim 5. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 

	Regarding claim 8, modified Cho further teaches wherein the rotatable platform is a circular disk having a diameter of 12 cm to 20 cm.
[0111] of Cho states that the absorber is cut to a size of 45 mm x 3 mm. It is understood from Figures 2-3 that the absorbers will be placed in a radial formation around the disk. As such there will be two absorbers directly across from one another. Therefore, the diameter of the disk as a whole will be at minimum 90 mm, or 9 cm. In viewing Figures 2-3, it can be seen that the absorbers across from one another have a central region as well as an area at the edge of the disk beyond the absorbers. It is therefore understood that the diameter of the disk may be between 12 cm to 20 cm. 
Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
Regarding claim 9, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1) in further view of Kellogg (US-2001/0001060-A1). 
	Regarding claim 2, modified Cho teaches the device according to claim 1. Modified Cho does not teach a respective air circulation channel connecting each sample injection unit and another end of each respective first detection unit, wherein each air circulation channel is configured to increase a rate of evaporation of the fluid sample in the respective first detection unit and is configured to prevent a moisture condensation phenomenon in the respective first detection unit.  
	In the analogous art of utilizing centripetal force due to rotation of a platform to motivate fluid movement through microchannels embedded in the microplatform, Kellogg teaches a platform with various microfluidic components (Kellogg; abstract). 
	Specifically, Kellogg teaches where overflow and fluid chambers are connected to air channels that permit venting of air displaced by fluid movement on the platform (Kellogg; [0092]). It is seen in Figure 2 that there is an air channel 211 that is connected to an entry port 201 as well as other components such as fluid chamber 204, overflow chamber 205, and chamber 210 (Kellogg; [0092], [0094]). 

	It is understood that the air circulation channel will connect the port 311a (sample injection unit) and an end of where the absorber 320 (detection unit) is.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1) and in further view of Araoz (WO-2017/108582-A1), references taken from Araoz (US-2019/0004043-A1). 
	Regarding claim 4, modified Cho teaches the device according to claim 1. Modified Cho does not teach a respective second detecting unit having a width smaller than a width of each respective first detecting unit. 
	In the analogous art of in-vitro devices for detecting toxins, Araoz teaches where a test surface is a support chosen from the group comprising of paper, cotton, cellulose, glass fiber, nitrocellulose, or glass fibers (Araoz; [0047], [0064]).
	Specifically, Araoz teaches where a strip of glass filter containing a test line and a control line is 25 mm long by 4.5 mm wide (Araoz; [0190], Figure 2).   
	Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the width of reference Araoz with the absorbers of reference Ono, since the result would have been predictable.
It is understood that Ono teaches where the absorber 320 has a size of 45 mm x 3 mm (Ono; [0111]). It is understood that Ono will have multiple absorbers 320 arranged similarly to that seen in Figure 3 of Ono. It is understood that with the combination of Araoz, the width of the absorbers may be 4.5 mm. 
Recitation of the second detection unit having a width smaller than a width of the first detecting unit is met, because it is understood that the widths may either be 3 or 4.5 mm, and so long as one is narrower than the other, either of the absorbers may be the first or second detection unit. 
 
Claim 9 is alternatively rejected, and claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1), in view of Rupp (US-2003/0203495-A1).
Regarding claim 9, if it is determined that Cho does not teach wherein the heavy metals included in each of the fluid samples comprise Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+, in the same 
	Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
	Regarding claim 10, modified Cho teaches the device according to claim 9. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 9 supra. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 of copending Application No. 16/638,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference application are drawn to a rotatable platform with a plurality of microfluidic structures. It is understood that an “organic substance” is a broader term than “an organic ligand”. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-10 of copending Application No. 16/629,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference application are drawn to a rotatable platform with a plurality of microfluidic structures.


Claims 1-3, 5-7, 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-11 of copending Application No. 16/638,350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference application are drawn to a rotatable platform with a plurality of microfluidic structures with air circulation channels.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796